Case 2:19-cv-00066-JRG Document 547 Filed 03/11/21 Page 1 of 2 PageID #: 44333



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


 OPTIS WIRELESS TECHNOLOGY, LLC,
 OPTIS CELLULAR TECHNOLOGY, LLC,
 UNWIRED PLANET, LLC, UNWIRED
 PLANET INTERNATIONAL LIMITED,
 AND PANOPTIS PATENT MANAGEMENT,
 LLC,                                                     Civil Action No. 2:19-cv-66-JRG

 Plaintiffs,                                              JURY TRIAL

 v.

 APPLE INC.,

 Defendant.



               PLAINTIFFS’ NOTICE REGARDING AGREED BILL OF COSTS

           Pursuant to Dkt. No. 544 dated February 25, 2021 and filed February 26, 2021, Plaintiffs

hereby file this Notice Regarding Agreed Bill of Costs.

           The parties have met and conferred and reach agreements on all amounts. There are no

disputes for the Court to resolve. Plaintiffs’ agreed bill of costs are attached hereto as Attachment A.

           Dated: March 11, 2021                        Respectfully submitted,

                                                      /s/ Samuel F. Baxter

                                                      Jason Sheasby (pro hac vice)
                                                      jsheasby@irell.com
                                                      Hong Zhong, PhD
                                                      hzhong@irell.com
                                                      IRELL & MANELLA LLP
                                                      1800 Ave of the Stars, Suite 900
                                                      Los Angeles, CA 90064
                                                      Phone: (310) 203-7096; Fax: (310) 203-7199

                                                      Samuel F. Baxter
                                                      Texas State Bar No. 1938000
                                                      sbaxter@McKoolSmith.com


10920360
Case 2:19-cv-00066-JRG Document 547 Filed 03/11/21 Page 2 of 2 PageID #: 44334



                                                      Jennifer Truelove
                                                      Texas State Bar No. 24012906
                                                      jtruelove@McKoolSmith.com
                                                      McKOOL SMITH, P.C.
                                                      104 E. Houston Street, Suite 300
                                                      Marshall, TX 75670
                                                      Phone: (903) 923-9000; Fax: (903) 923-9099

                                                      Steven J. Pollinger
                                                      Texas State Bar No. 24011919
                                                      spollinger@McKoolSmith.com
                                                      McKOOL SMITH, P.C.
                                                      300 W. 6th Street Suite 1700
                                                      Austin, TX 78701
                                                      Phone: (512) 692-8700; Fax: (512) 692-8744

                                                      M. Jill Bindler
                                                      Texas Bar No. 02319600
                                                      jbindler@grayreed.com
                                                      GRAY REED & MCGRAW LLP
                                                      1601 Elm Street, Suite 4600
                                                      Dallas, Texas 75201
                                                      Phone: (214) 954-4135; Fax: (469) 320-6901

                                                      ATTORNEYS FOR PLAINTIFFS OPTIS
                                                      WIRELESS TECHNOLOGY, LLC, OPTIS
                                                      CELLULAR TECHNOLOGY, LLC, AND
                                                      PANOPTIS PATENT MANAGEMENT,
                                                      LLC

                                   CERTIFICATE OF SERVICE

           The undersigned certifies that the foregoing document was served via CM/ECF on all counsel

of record on March 11, 2021.

                                                /s/ Samuel F. Baxter
                                                Samuel F. Baxter




10920360                                          -2-
